THE STATE OF SOUTH CAROLINA
                In The Supreme Court

   The State, Petitioner,

   v.

   Steven Otts, Respondent.

   Appellate Case No. 2018-001671



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                Appeal from Saluda County
            Thomas A. Russo, Circuit Court Judge


                      Opinion No. 27880
          Heard April 17, 2019 – Filed April 24, 2019


   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   Attorney General Alan Wilson, Deputy Attorney General
   Donald J. Zelenka, Senior Assistant Deputy Attorney
   General Melody J. Brown, Assistant Attorney General J.
   Anthony Mabry and Assistant Attorney General
   Susannah R. Cole, all of Columbia and Solicitor S.R.
   Hubbard, III, of Lexington, for Petitioner

   Appellate Defender Susan B. Hackett, of Columbia, for
   Respondent.
PER CURIUM: We granted certiorari to review whether the court of appeals erred
in reversing the trial court and remanding for a new trial. State v. Otts, 424 S.C. 150,
817 S.E.2d 540 (Ct. App. 2018). We now dismiss the writ as improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.